



AMENDED & RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is entered into
as of this 9th day of January, 2018 (the “Effective Date”) by and between The
Providence Service Corporation, a Delaware corporation, with its corporate
headquarters located at 700 Canal Street, Third Floor, Stamford, Connecticut
06902, its successors and assigns (the “Company”), and David Shackelton, an
individual currently residing at [    ] (“Employee”).
BACKGROUND
WHEREAS, the Company and Employee desire to enter into this Agreement to reflect
the terms upon which Employee shall provide services to the Company, which shall
supersede and replace the Employment Agreement dated as of September 28, 2015
(the “Prior Employment Agreement”);
WHEREAS, the Company’s Board of Directors (the “Board”) previously appointed
Employee as Senior Vice President and Chief Financial Officer of the Company,
and Company and Employee desire that Employee continue such employment and
position; and
WHEREAS, the Company and Employee are entering into this Agreement to set out
the agreement between them regarding the terms of Employee’s employment.
NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound hereby, the parties hereto
agree as of the Effective Date:
1.Employment and Term. The Company hereby agrees to employ Employee and Employee
hereby agrees to work in the employ of the Company. Such employment will have a
term (the “Term”) commencing as of the Effective Date and, if not previously
terminated in accordance with the terms of this Agreement, ending at the close
of business on December 31, 2018. Following the Term, Employee’s employment may
continue hereunder, provided, however, that continuation of Employee’s
employment following the Term shall not be deemed a renewal or extension of the
Term. Employee’s employment, whether during the Term or thereafter, shall be
subject in all respects to the terms and conditions set forth in this Agreement,
as well as to all of the Company’s policies and rules that are binding on
executive employees generally.


2.Office and Duties.


(a)During the Term, Employee shall serve as Senior Vice President and Chief
Financial Officer of the Company, and shall report directly to the Company’s
Chief Executive Officer (the “CEO”) and be subject to the CEO’s supervision and
direction.


(b)In Employee’s capacity as Senior Vice President and Chief Financial Officer
of the Company, Employee shall have such authority, perform such duties,
discharge such responsibilities and render such services as are designated from
time to time by the CEO or the Board of Directors of the Company (the “Board”).


(c)While employed by the Company or any Affiliate (as hereinafter defined),
Employee shall render Employee’s services diligently, faithfully and to the best
of Employee’s ability, and shall devote substantially all of Employee’s working
time, energy, skill and best efforts to the performance of Employee’s duties
hereunder, in a manner that will further the business and interests of the
Company.


(d)While employed by the Company or any Affiliate, Employee shall not be engaged
in any business activity which, in the reasonable judgment of the CEO or the
Board, conflicts with Employee’s duties hereunder, whether or not such activity
is in breach of Section 7 or pursued for pecuniary advantage.





--------------------------------------------------------------------------------





3.Compensation.


(a)Base Salary. In consideration of the services rendered by Employee to the
Company during the Term, effective as of the Effective Date, Employee shall
receive an annual base salary of Four Hundred Fifty Thousand and 00/100 Dollars
($450,000) (the “Base Salary”), payable in equal periodic installments in
accordance with the Company’s regular payroll practices in effect from time to
time.


(b)Bonus Plans/Incentive Compensation Programs.
(i)In addition to the annual Base Salary, during the Term, Employee shall be
eligible to participate in annual bonus plans or incentive compensation
programs, if any, as may be approved by the Board from time to time (“Bonus”)
with a target amount equal to at least seventy-five percent (75%) of the Base
Salary for such year, and a maximum amount equal to one-hundred-fifty percent
(150%) of the Base Salary for such year, upon the achievement of goals to be
determined by the Board or its Compensation Committee. Unless otherwise
specified in respect of a Bonus, the Bonus shall be paid, net of any required
withholdings, in a lump sum in accordance with the Company’s policies promptly
following the completion and filing of the Company’s annual audited financial
statements for the year to which the Bonus relates and no later than June 30 of
the year following the year to which the Bonus relates. Employee’s rights to
receive the Bonus shall be contingent upon Employee’s being employed by the
Company on the date that payment of the Bonus is made, except as otherwise
expressly provided in this Agreement.


(ii)In addition to an annual bonus or incentive compensation programs described
in Section 3(b)(i), during the Term, Employee shall be eligible to participate
in the Providence Service Corporation 2006 Long-Term Incentive Plan (the “LTIP”)
or any other long-term incentive or equity-based incentive plan applicable to
the Company’s executives, under the terms and conditions approved by the Board
or its Compensation Committee.


(c)Benefits.


(i)During Employee’s employment hereunder, Employee also shall be entitled to
participate in all fringe benefits, if any, as may be in effect from time to
time that are generally available to the Company’s senior executive officers,
and such other fringe benefits as the Board and/or Compensation Committee shall
deem appropriate, subject to eligibility requirements thereof (collectively, the
“Benefits”).


(ii)During Employee’s employment hereunder, in addition to the foregoing
Benefits, the Company shall, subject to the terms hereof (including as set forth
in Section 3(c)(iii)), use its reasonable efforts to procure and maintain term
life insurance (“Life Insurance”) on the life of Employee (if such term
insurance is not already in effect on the date of this Agreement). Such Life
Insurance shall be in the amount of Nine Hundred Thousand and 00/100 Dollars
($900,000.00). Employee shall be the owner of the Life Insurance policy and
shall have the absolute right to designate the beneficiaries thereunder. The
premiums in respect of such Life Insurance policy shall be paid by the Company
for the period Employee is employed by the Company hereunder; premiums in
respect thereof shall thereafter be paid by Employee.


(iii)Employee agrees to submit to any physical examination required by the
insurer of any such Life Insurance policy and will otherwise cooperate with the
Company in connection with any life insurance on Employee’s life the Company may
wish to obtain, provided, however, that the results of any such physical
examination shall not be shared with the Company or used in any way in
connection with Employee’s employment other than the procurement of insurance
pursuant to this Subsection. Employee agrees to execute any HIPAA or other
privacy waiver in favor of the Company that the Company considers necessary or
appropriate for sharing of such information, or to waive the coverage otherwise
under this Section 3(c). In the event Employee is determined to be suffering
from a congenital defect or other illness or condition which would preclude the
Company from obtaining the insurance referred to in the preceding paragraph at a
cost substantially equivalent to the cost of obtaining such insurance for a
healthy individual of Employee’s age and gender, the Company shall, in lieu of
purchasing the insurance in the amount set forth in the preceding paragraph,
purchase the amount of insurance, if any, that can be purchased at a cost
substantially equivalent to the cost of obtaining such insurance for a healthy
individual of Employee’s age and gender.





--------------------------------------------------------------------------------





(d)Vacation. During Employee’s employment hereunder, Employee shall be entitled
to the number of paid vacation days in each calendar year as determined by the
Company from time to time for its senior executive officers. Vacation days which
are not used during any calendar year may not be accrued or carried over to the
next year, nor shall Employee be entitled to compensation for unused vacation
days.


(e)Business Expenses. During Employee’s employment hereunder, the Company shall
pay or reimburse Employee for all reasonable expenses incurred or paid by
Employee in the performance of Employee’s duties hereunder, upon timely
presentation of expense statements or vouchers and such other information as the
Company may reasonably require and in accordance with the generally applicable
policies and practices of the Company, in each case to the extent such expenses
are consistent with Company policies; provided that the Company may at any time,
further limit, or eliminate, Employee’s right to incur such expenses. Any
reimbursement due hereunder shall be separately requested and paid as soon as
practicable in accordance with the Company’s policies and practices, and in any
case no later than December 31 of the calendar year after the calendar year
Employee incurs the expense for which reimbursement is requested; expenses
eligible for reimbursement in one calendar year shall not affect the amount of
expenses eligible for reimbursement in any other calendar year; and
reimbursements shall not be subject to liquidation or exchange for another
benefit.


(f)Withholding. All payments made pursuant to this Agreement shall be subject to
such withholding taxes as may be required by any applicable law and other
withholdings pursuant to Employee’s elections.


4.Representations of Employee. Employee represents to the Company that: (a)
there are no restrictions, agreements or understandings whatsoever to which
Employee is a party that would prevent, or make unlawful, Employee’s execution
of this Agreement and Employee’s employment hereunder; (b) Employee’s execution
of this Agreement and Employee’s employment hereunder shall not constitute a
breach of any contract, agreement or understanding, oral or written, to which
Employee is a party, or by which Employee is bound; and (c) Employee is of full
capacity, free and able to execute this Agreement and to enter into this
Agreement with the Company.


5.Termination. This Agreement and Employee’s employment hereunder shall continue
during the Term and thereafter until terminated as provided herein. Upon
termination of this Agreement and Employee’s employment hereunder, Employee
shall immediately resign from any officer, director or other position in which
Employee is serving on behalf of the Company or any Affiliate, and shall tender
Employee’s resignation as a director of any and all Affiliates of the Company.


(a)Termination by Company for Cause. The Company shall have the right, during
the Term and thereafter, to terminate this Agreement and Employee’s employment
hereunder at any time for “Cause”, effective immediately or as of a date
specified by the Company in a notice of termination. For purposes of this
Agreement, the term “Cause” shall mean the following, as reasonably determined
solely by the Board:


(i)Employee commits fraud or theft against the Company or any of its
subsidiaries, affiliates, joint ventures and related organizations, including
any entity managed by the Company (collectively referred to as “Affiliates”), or
is convicted of, or pleads guilty or nolo contendere to, either a felony or any
crime involving fraud or moral turpitude;


(ii)In carrying out Employee’s duties hereunder, Employee engages in conduct
that constitutes gross neglect or willful misconduct and that results, in either
case, in material financial or reputational harm to the Company or its
Affiliates;


(iii)Employee either materially breaches any provision of this Agreement
(including but not limited to the restrictive covenants contained in Section 7)
or breaches any fiduciary duty or duty of loyalty owed to the Company or its
Affiliates or shareholders;


(iv)Employee engages in any wrongful or questionable conduct which does or which
is reasonably likely to bring the Company or its Affiliates into public disgrace
or embarrassment, or which is reasonably





--------------------------------------------------------------------------------





likely to cause one or more of its customers or clients to cease doing business
with, or reduce the amount of business with, the Company or its Affiliates;


(v)Employee repeatedly neglects or refuses to perform Employee’s duties or
responsibilities as directed by the CEO or the Board or any committee
established by the Board, or violates any express direction of any lawful rule,
regulation or policy established by the Company, the CEO, the Board or any
committee established by the Board which is consistent with the scope of
Employee’s duties under this Agreement, and such failure, refusal or violation
continues uncured for a period ten (10) days after written notice from the
Company to Employee specifying the failure, refusal or violation and the
Company’s intention to terminate this Agreement for Cause;


(vi)Employee commits any act or omission resulting in or intended to result in
direct material personal gain to Employee at the expense of the Company or its
Affiliates; or


(vii)Employee materially compromises trade secrets or other confidential and
proprietary information of the Company or its Affiliates.


Action or inaction by Employee shall not be considered “willful” unless done or
omitted by Employee intentionally and without Employee’s reasonable belief that
Employee’s action or inaction was in the best interests of the Company or its
Affiliates, and shall not include failure to act by reason of total or partial
incapacity due to physical or mental illness.
(b)Termination upon Death/Termination by Company upon Disability of Employee.
Employee’s employment will terminate upon Employee’s death. The Company shall
have the right to terminate this Agreement and Employee’s employment hereunder
at any time upon the Disability of Employee. The term, “Disability”, as used
herein, means any physical or mental illness, disability or incapacity which
prevents Employee from performing the essential functions of Employee’s job,
with or without reasonable accommodations, hereunder for a period of not less
than one hundred fifty (150) consecutive days or for an aggregate of one hundred
eighty (180) days during any period of twelve (12) consecutive months. Periods
where Employee can perform the essential functions of Employee’s job with a
reasonable accommodation shall not be included in the determination of a
Disability hereunder. During any period of Disability, Employee agrees to submit
to reasonable medical examinations upon the reasonable request, and at the
expense, of the Company.


(c)Termination By Company Without Cause. The Company shall have the right to
terminate this Agreement and Employee’s employment hereunder at any time without
Cause and/or without the occurrence of Employee’s death or Disability by giving
written notice which shall be effective on the date specified in such notice of
termination.


(d)Termination by Employee. In the event Employee terminates Employee’s
employment for any reason, whether or not during the Term, and whether or not
for Good Reason, Employee shall give the Company not less than sixty (60) days
prior written notice of termination, provided the notice of Good Reason (as
defined below) shall constitute notice of termination for purposes of the sixty
(60) day notice period only. Upon a termination of Employee’s employment with
the Company under this Section 5(d), the effective date of termination shall be
the date set forth in Employee’s resignation notice (assuming such date is in
compliance with the notice provisions of this Section 5(d)) or an earlier date
as determined by the Company after the Company’s receipt of such notice, in its
sole discretion, but not earlier than the date on which the Company learned of
Employee’s decision to terminate Employee’s employment. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following,
without Employee’s consent, that is not cured by the Company within thirty (30)
days of the Company’s receipt of Employee’s written notice that the occurrence
constitutes Good Reason: (i) a material reduction of Employee’s position,
duties, or responsibilities with the Company, (ii) a reduction of Employee’s
Base Salary provided in Section 3(a) of this Agreement, other than a reduction
which is generally applicable to all executives of the Company, (iii) a material
breach by Company of this Agreement; or (iv) requiring Employee to move or
relocate Employee’s primary place of employment or relocation of the Company’s
headquarters more than seventy-five (75) miles from the then current





--------------------------------------------------------------------------------





place of employment or headquarters; provided that (A) any resignation for Good
Reason must be made within sixty (60) days of the occurrence set forth in (i) -
(iv) above and (B) any resignation by Employee while the Company has “Cause” for
termination of Employee shall not be considered to be a resignation without Good
Reason. Employee shall not have the right to terminate Employee’s employment for
Good Reason unless Employee actually terminates employment within ninety (90)
days following receipt of, and in accordance with, Employee’s written notice.


(e)Notice of Termination. Any termination, except for death, pursuant to this
Section 5 shall be communicated by a Notice of Termination. For purposes of this
Agreement, a “Notice of Termination” shall mean a written notice which shall
indicate those specific termination provisions in this Agreement relied upon and
which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Employee’s employment under the provisions so
indicated. The Notice of Termination shall also set forth that Employee’s
employment is terminated and be delivered in accordance with the terms of this
Agreement.


Notwithstanding anything to the contrary set forth herein, Sections 7, 8 and 9
shall survive the end of the Term and/or the termination of Employee’s
employment hereunder for any reason, and shall remain in full force and effect
thereafter.
6.Payments Upon Termination and Change in Control.


(a)Termination for Cause. In the event Employee’s employment hereunder is
terminated for Cause at any time, whether or not during the Term, all of
Employee’s rights to Employee’s Base Salary, Benefits and Bonus, if any, shall
immediately terminate as of the date of such termination, except that Employee
shall be entitled to any earned and unpaid portion of Employee’s Base Salary and
accrued Benefits up to the date of termination, less all deductions or offsets
for amounts owed by Employee to the Company. Employee shall not be entitled to
any Bonus, prorated or otherwise. The Company shall have no further obligations
to Employee under this Agreement.


(b)Termination Due to Death or Disability. In the event Employee’s employment
hereunder is terminated at any time, whether or not during the Term, due to
Employee’s death or Disability, all of Employee’s rights to Employee’s Base
Salary, Benefits (except to the extent that any Benefits are expressly available
following termination of employment) and Bonus, if any, shall immediately
terminate as of the effective date of such termination, except that Employee
(or, in the event that Employee’s employment hereunder is terminated due to
Employee’s death, Employee’s heirs, personal representatives or estate) shall be
entitled to any earned and unpaid portion of Employee’s Base Salary, any Bonus
(if earned) relating to a fiscal year which was completed before Employee’s
death or Disability and accrued Benefits up to the date of termination, in each
case less all deductions or offsets for amounts owed by Employee to the Company.
Subject to the provisions of the applicable Company stock option or stock
incentive plan, should Employee’s death occur within one (1) year following
Employee’s termination for Disability, but prior to Employee’s exercise of any
options vested at the date of termination, Employee’s estate shall be entitled
to exercise Employee’s options for the earlier of (i) the remainder of the one
(1) year period or (ii) the date upon which the option would have expired by its
terms. The Company shall have no further obligations to Employee under this
Agreement.


(c)Termination By the Company Without Cause or By Employee for Good Reason. If,
during the Term, the Company terminates Employee’s employment other than for
Cause or the occurrence of Employee’s death or Disability or Employee terminates
Employee’s employment for Good Reason, Employee shall be entitled to continue to
receive (i) any Bonus (if earned) relating to a fiscal year which was completed
before the effectiveness of such termination (payable as set forth in Section
3(b)), (ii) any Bonus relating to the fiscal year during the date of
effectiveness of such termination, to the extent earned, payable in a lump sum
following the completion and filing of the Company’s annual audited financial
statements in respect of such fiscal year in accordance with the Company’s Bonus
payment policies under its annual bonus plans or incentive compensation
programs, and (iii) an amount equal to Employee’s Base Salary commencing within
sixty (60) days following the date of such termination for Good Reason or
termination other than for Cause, due to Employee’s death or due to Disability
and continuing for twelve (12) months after the effective date of termination
(the “Post Employment Payment Period”) payable in substantially equal
consecutive installment payments which correspond to the Company’s regular
payroll periods; provided, however, that if such sixty (60) day period begins in
one calendar year and ends in the next calendar year, Employee shall not





--------------------------------------------------------------------------------





have the right to designate the calendar year of commencement of installment
payments; and provided further that the first such payment shall be in an amount
equal to the total amount which Employee would otherwise have been entitled
during the period following the effective date of termination through such
payment commencement date if delay had not been required by the foregoing
provision or by the amount of time Employee properly takes to review and execute
the General Release (as defined below) and the revocation period relating to the
General Release, as applicable. Notwithstanding the foregoing, the Company’s
obligations to make such payments of such Bonus or Base Salary are conditioned
upon (x) Employee’s execution and delivery to the Company of a general release
of all claims relating to Employee’s employment and termination from employment
(the “General Release”) in a form provided by the Company (which General Release
shall not affect any rights Employee may have under COBRA or under any vested
award previously issued to Employee by the Company under any Company benefit
plan) and the executed and delivered General Release is not revoked during the
applicable revocation period, and (y) Employee not otherwise breaching
Employee’s obligations under this Agreement (including, without limitation, the
Covenants). Employee understands that if the conditions set forth in the
preceding sentence are not met, Employee shall not be entitled to a Bonus or any
payments of Base Salary relating to periods of time following the effective date
of the termination of Employee’s employment under this Section 6(c) or
otherwise. The Company shall have no further obligations to Employee under this
Agreement. Notwithstanding any other provision in this Agreement to the
contrary, by notice to Employee during the Post-Employment Payment Period, the
Company may, to the extent compliant with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”) or an exception thereto, elect to continue to
pay Employee’s Base Salary for any additional period ending no later than the
second anniversary of the effectiveness of termination of Employee’s employment
hereunder by the Company without Cause or if Employee terminates Employee’s
employment for Good Reason (“Continuing Payment Period”). For the avoidance of
doubt, Employee shall not be entitled to any payments or benefits under this
Section 6(c) in the event of non-renewal of the Term of this Agreement,
including any termination of Employee’s employment upon or following such
non-renewal.


(d)Termination By Employee During Term. In the event Employee terminates
Employee’s employment during the Term other than for Good Reason, all of
Employee’s rights to Employee’s Base Salary, Benefits (except to the extent any
Benefits are expressly available following such event) and Bonus, if any, shall
immediately terminate as of the effective date of termination, except that
Employee shall be entitled to any earned and unpaid portion of Employee’s Base
Salary and accrued Benefits up to the date of termination. Employee shall not be
entitled to any Bonus, prorated or otherwise. The Company shall have no further
obligations to Employee under this Agreement.


(e)Payment Upon Change in Control. Notwithstanding any other provision in this
Agreement to the contrary, but subject to Section 6(e)(ii), if a “Change in
Control” of the Company (as defined herein) shall occur during the Term, and
after such Change in Control but effective prior to eighteen (18) months
following the date of the Change in Control, the Company terminates Employee’s
employment without Cause or Employee terminates Employee’s employment for Good
Reason, in lieu of any other amounts payable under this Agreement, Employee
shall be entitled to receive (i) any Bonus (if earned) relating to a fiscal year
which was completed before the effectiveness of such termination (payable as set
forth in Section 3(b), (ii) an amount equal to twelve (12) months of Employee’s
Base Salary in effect immediately prior to such Change in Control in a lump sum
payment, payable immediately upon cessation of employment, and (iii) a pro-rata
portion of the Bonus, contingent on the Company’s achievement of any performance
criteria relating to such Bonus, payable in a lump sum promptly following
completion and filing of the Company’s year-end audit for the applicable year
but in no event later than December 31 of the year following the applicable year
(such payments shall be net of appropriate tax and other withholdings, and are
referred to collectively as the “Change in Control Payments”). A Change in
Control will have no other effect on this Agreement, which will remain in full
force and effect.


(i)Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall mean an event or events, in which:


(A)any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “1934 Act”) (other than (1) the Company,
(2) any subsidiary of the Company, (3) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of any subsidiary of
the Company or (4) any company owned, directly or indirectly, by the
stockholders of the Company in substantially the





--------------------------------------------------------------------------------





same proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and Associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;


(B)the consummation of a merger or consolidation of the Company with any other
company, other than (1) a merger or consolidation which would result in the
holders of voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, having at
least 50% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation or (2) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) after which no “person”
(with the method of determining “beneficial ownership” used in clause (A) of
this definition) owns more than 50% of the combined voting power of the
securities of the Company or the surviving entity of such merger or
consolidation; or


(C)the Company consummates its liquidation or sale or disposition by the Company
of all or substantially all of the Company’s assets.


(ii)Section 280G of the Code.


(A)Notwithstanding anything to the contrary contained in this Agreement or any
other agreement between Employee and the Company or any of its Affiliates, if
any payment or benefit Employee would receive from the Company or any of its
Affiliates, whether pursuant to this Agreement or otherwise, would constitute a
“parachute payment” (a “Parachute Payment”) under Section 280G of the Code, then
if reducing the amount of such payment or benefit, in whole or in part, would
result, after taking into account all applicable federal, state and local
employment taxes, income taxes and any excise tax that are, and that would
otherwise have been, payable, in Employee’s receipt of a greater net after-tax
amount than Employee would otherwise have received on a net-after tax basis had
the payment or benefit been made in full, then such payment or benefit shall be
reduced to the amount (the “Reduced Amount”) that results in Employee receiving
the greatest net-after tax amount from such payment or benefit, notwithstanding
that all or some portion of the payment or benefit may be subject to the excise
tax. If any payment or benefit is to be reduced to the Reduced Amount, any
reduction therein shall occur in the following order: (x) cash payments shall be
reduced first and in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; (y) accelerated vesting of
stock awards shall be cancelled/reduced next and in the reverse order of the
date of grant for such stock awards; and (z) employee benefits shall be reduced
last and in reverse chronological order; provided that within any category of
payments and benefits (that is, clause (x), (y) or (z) above), a reduction will
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A of the Code prior to amounts that are “deferred
compensation”. As used herein, “net after-tax amount” shall mean the present
value (as determined in accordance with Sections 280G(b)(2)(A)(ii) and
280G(d)(4) of the Code) of a Parachute Payment net of all taxes imposed on
Employee with respect thereto under Sections 1 and 4999 of the Code and under
applicable state and local laws (including, for clarity, Social Security,
Medicare and other payroll or employment taxes), determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to Employee’s taxable income for the immediately preceding taxable
year, or such other rate(s) as the Accounting Firm (as hereinafter defined)
determined to be likely to apply to Employee in the relevant tax year(s).


(B)The underlying economic determinations pursuant to this Section 6(e)(ii)
shall be made by a nationally recognized accounting firm as shall be designated
by the Company (the “Accounting Firm”). All determinations made by the
Accounting Firm under this Section 6(e)(ii) shall be made at least fifteen (15)
days prior to the date of the first to be made of any of the Parachute Payments
(the “Accounting Determination”), and Employee shall be delivered a copy of the
Accounting Determination (including interim drafts, if any) at the same time as
it is delivered to the Company. The Accounting Determination shall expressly set
out the assumptions used in the preparation thereof (including the value
attributable to any noncompetition or similar restrictions to which





--------------------------------------------------------------------------------





Employee is subject and the cost of any non-cash benefits). All fees and
expenses of the Accounting Firm shall be borne solely by the Company.


(C)Notwithstanding any other provision of this Section 6(e)(ii), the Company
shall have no liability to Employee if the factual assumptions used in the
Accounting Determination ultimately differ from the actual facts that occur, or
if there is an Overpayment (as hereinafter defined) that cannot be corrected
pursuant to Section 6(e)(ii)(D), or in the event of a successful challenge by
the federal tax authorities to all or any part of the Accounting Determination.
In such event, the Company makes no representation that the foregoing reduction
will not result in the incurrence by Employee of the excise tax under Section
4999 of the Code; provided, however, that in such event the Company shall pay to
Employee any amount that was previously not paid when reducing the Parachute
Payments to the Reduced Amount.


(D)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the Accounting Determination, it is possible that amounts will
have been paid or distributed by the Company to or for the benefit of Employee
which should not have been so paid or distributed (“Overpayment”) or that
additional amounts which will have not been paid or distributed by the Company
to or for the benefit of Employee could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Company or Employee shall determine that
an Overpayment or an Underpayment has occurred, the Company and Employee shall
cooperate reasonably and in good faith to correct such Overpayment or
Underpayment.


(f)Recognition. Employee recognizes and accepts that the Company shall not, in
any case, be responsible for any additional amount, severance pay, termination
pay, severance obligation or other payments or damages whatsoever arising from
the termination of Employee’s employment above and beyond those specifically
provided for herein.


7.Restrictive Covenants.
(a)Business of the Company. The term “Business of the Company”, as used in this
Section 7, shall mean the provision by the Company or its Affiliates of social
services, counseling, case management and network management services to
governmental agencies and provider networks, educational tutoring, job
readiness, apprenticeship and placement, private parole, probation and offender
rehabilitation services, non-emergency medical transportation, health risk
assessments, and any other business in which the Company or its Affiliates have
been or have taken active steps toward engaging in during Employee’s employment
with the Company or its Affiliates.


(b)Non-Competition. During Employee’s employment with the Company or any of its
Affiliates and during the one (1) year period following the effectiveness of the
termination of Employee’s employment by the Company or Employee for any reason,
Employee will not, in any capacity (including, but not limited to, owner,
partner, member shareholder, consultant, advisor, financier, agent, employee,
officer, director, manager or otherwise), directly or indirectly, for Employee’s
own account or for the benefit of any natural person, corporation, partnership,
trust, estate, joint venture, sole proprietorship, association, cooperative or
other entity (any of the foregoing, a “Person”), establish, engage in, finance,
advise, work for, or be connected with, except as an employee of the Company,
any business in competition with the Business of the Company if such business
competes with the Business of the Company or any Affiliate in any country,
State, county, or municipality where the Company or its Affiliates conduct
business, are preparing to conduct business or have conducted business during
Employee’s employment with the Company or any of its Affiliates (a “Competitive
Business”). Notwithstanding the foregoing, (A) nothing in this Section 7(b)
shall preclude Employee from serving in any capacity (i.e., whether as an
employee, partner, principal, member, investor, consultant or otherwise) to or
in respect of a business or entity (including, without limitation, an investment
trust or investment partnership) that provides investment services or is
otherwise engaged in the business of investing capital for third parties, or any
manager or affiliate of any of the foregoing (any such entity, manager or
affiliate hereafter called an “Investment Firm”) or that provides legal or
accounting services, so long as Employee does not have personal, direct and
material responsibilities for the day to day operations of any Competitive
Business in which such Investment Firm has made or directed an investment, and
(B) this Section 7(b) shall not apply, and therefore Employee shall not be
subject to any covenant in this Section 7(b), in the event that, within one (1)
year following the effectiveness of a





--------------------------------------------------------------------------------





Change in Control (I) Employee is terminated by the Company during or following
the Term without Cause or employee resigns Employee’s employment for Good Reason
or (II) the Term has expired and Employee’s employment with the Company is
terminated due to resignation by Employee at a time that the Company has no
basis to terminate Employee with Cause.


(c)Non-Solicitation/Non-Piracy. During Employee’s employment with the Company or
any of its Affiliates and for a period of two (2) years thereafter, Employee
will not, directly or indirectly, for Employee’s own account or for the benefit
of any Person or entity:


(i)solicit, service, supply or sell to, contact, or aid in the solicitation,
servicing, supplying or selling to any Person or entity which is or was a
customer, prospective customer, client, prospective client, contractor,
subcontractor or supplier of the Company or its Affiliates within three (3)
years prior to Employee’s termination of employment (“Company
Customers/Clients”), for the purpose of (A) selling services or goods in
competition with the Business of the Company; (B) inducing Company
Customers/Clients to cancel, transfer or cease doing business in whole or in
part with the Company or any of its Affiliates or (C) inducing Company
Customers/Clients to do business with any Person in competition with the
Business of the Company; or


(ii)solicit, aid in solicitation of, induce, contact for the purpose of,
encourage or in any way cause any employee of the Company or any of its
Affiliates to leave the employ of the Company or its Affiliates, or otherwise
interfere with such employee’s relationship with the Company or any of its
Affiliates. Nothing in this Section 7(c)(ii) shall preclude the Employee from
making good faith generalized solicitations for employees through advertisements
or search firms not specifically directed at such persons.


(d)Non-Disclosure. Other than in furtherance of the business of the Company, in
the ordinary course in Employee’s capacity as an employee hereunder, Employee
will not, at any time, except with the express prior written consent of the
Board, directly or indirectly, disclose, communicate or divulge to any Person,
or use for the benefit of any Person, any secret, confidential or proprietary
knowledge or information relating to the Company or any of its Affiliates
including, but not limited to, customer and client lists, customer and client
accounts and information, prospective client, customer, contractor or
subcontractor lists and information, services, techniques, methods of operation,
pricing, costs, sales, sales strategies or methods, marketing, marketing
strategies or methods, products, product development, research, know-how,
policies, financial information, financial condition, business strategies or
plans or other information of the Company or its Affiliates which is not
generally available to the public. Upon the expiration or termination of
Employee’s employment with the Company or any Affiliate, Employee shall
immediately deliver to the Company all memoranda, books, papers, letters and
other data (whether in written form or computer stored), and all copies of same,
which were made by Employee or came into Employee’s possession or under
Employee’s control at any time prior to the expiration or termination of
Employee’s employment, and which in any way relate to the business, assets or
properties of the Company or any of its Affiliates as conducted or as planned to
be conducted by the Company or its Affiliates; provided that Employee can keep
such documents and information as are pertinent to the terms of Employee’s
employment and the compensation payable to Employee in respect thereof subject
to other restrictions and provisions set forth in this Section 7. Employee
acknowledges that Employee shall be immunized against criminal and civil
liability under federal or state trade secret laws if Employee discloses a trade
secret for the purpose of reporting a suspected violation of law and that
immunity is available if Employee discloses a trade secret in either of
following two circumstances: (i) Employee discloses the trade secret (A) in
confidence, (B) directly or indirectly to a government official (federal, state
or local) or to a lawyer, (C) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) in a legal proceeding,
Employee discloses the trade secret in the complaint or other documents filed in
the case, so long as the document is filed under seal. Further, notwithstanding
the foregoing, this Agreement is not intended to, and shall be interpreted in a
manner that does not, limit or restrict Employee from exercising any legally
protected whistleblower right (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).


(e)Intellectual Property. Employee will promptly communicate to the Company, in
writing when requested, all software, designs, techniques, concepts, methods and
ideas, other technical information, marketing strategies and other ideas and
creations pertaining to the Business of the Company which are conceived of or
developed





--------------------------------------------------------------------------------





by Employee alone or with others, at any time (during or after business hours)
while Employee is employed by the Company or any of its Affiliates. Employee
acknowledges that all of those ideas and creations are inventions and works for
hire, and will be the Company’s or its Affiliates’ exclusive property. Employee
will sign any documents which the Company deems necessary to confirm its
ownership of those ideas and creations and Employee will cooperate with the
Company to facilitate the ability of the Company to own or exploit all of those
ideas and creations.


(f)Non-Disparagement. Employee will not at any time publish or communicate
disparaging or derogatory statements or opinions about the Company or its
Affiliates, including but not limited to, disparaging or derogatory statements
or opinions about the Company’s or its Affiliates’ management, products or
services to any third party. It shall not be a breach of this Section 7(f) for
Employee to testify truthfully in any judicial or administrative proceeding or
to make statements or allegations in legal filings, including, without
limitation, any such filings made by Employee to enforce Employee’s rights
against the Company or any of its affiliates, that are based on Employee’s
reasonable belief and are not made in bad faith.


(g)Enforcement. Employee acknowledges that the covenants and agreements of this
Section 7 (the “Covenants”) herein are of a special and unique character, which
gives them peculiar value, the loss of which cannot be reasonably or adequately
compensated for in an action at law. Employee further acknowledges that any
breach or threat of breach by Employee of any of the Covenants will result in
irreparable injury to the Company for which money damages could not be adequate
to compensate the Company. Therefore, in the event of any such breach or
threatened breach, the Company shall be entitled, in addition to all other
rights and remedies which the Company may have at law or in equity, to have an
injunction issued by any competent court enjoining and restraining Employee
and/or all other Persons involved therein from committing a breach or continuing
such breach. The remedies granted to the Company in this Agreement are
cumulative and are in addition to remedies otherwise available to the Company at
law or in equity. The Covenants contained in this Section 7 are independent of
any other provision of this Agreement, and the existence of any claim or cause
of action which Employee or any such other Person may have against the Company
shall not constitute a defense or bar to the enforcement of any of the
Covenants. If the Company is obliged to resort to litigation to enforce any of
the Covenants which has a fixed term, then such term shall be extended for a
period of time equal to the period during which a breach of such Covenant was
occurring, beginning on the date of a final court order (without further right
of appeal) holding that such a breach occurred, or, if later, the last day of
the original fixed term of such Covenant.


(h)Acknowledgements. Employee expressly acknowledges that the Covenants are a
material part of the consideration bargained for by the Company and, without the
agreement of Employee to be bound by the Covenants, the Company would not have
agreed to enter into this Agreement. Employee further acknowledges and agrees
that the Business of the Company and its services are highly competitive, and
that the Covenants contained in this Section 7 are reasonable and necessary to
protect the Company’s legitimate business interests. In addition, Employee
acknowledges that in the event Employee’s employment with the Company
terminates, Employee will still be able to earn a livelihood without violating
this Agreement, and that the Covenants contained in this Section 7 are material
conditions to Employee’s employment and continued employment with the Company.


(i)Scope. If any portion of any Covenant or its application is construed to be
invalid, illegal or unenforceable, then the remaining portions and their
application shall not be affected thereby, and shall be enforceable without
regard thereto. If any of the Covenants is determined to be unenforceable
because of its scope, duration, geographical area or similar factor, then the
court or other trier of fact making such determination shall modify, reduce or
limit such scope, duration, area or other factor, and enforce such Covenant to
the extent it believes such factor(s) to be lawful and appropriate. For purposes
of this Section 7, the term “Affiliates” excludes all entities or persons other
than those controlled or partially owned by the Company.


(j)Costs; Expenses in the Event of Breach. In the event that Employee breaches
or attempts to breach the Covenants, the Company shall be entitled to
reimbursement from Employee for all costs and expenses associated with any
successful action to enforce any of the Covenants, including but not limited to
reasonable attorneys’ fees and costs of litigation. Should the Company file an
action against Employee relating to a breach of the Covenants, and a court of
competent jurisdiction determines that Employee did not breach any of the
Covenants, Employee shall





--------------------------------------------------------------------------------





be entitled to reimbursement from the Company of all costs and expenses
associated with defending against such action asserting a breach, including
reasonable attorneys’ fees and costs.


8.Section 409A of the Code.
(a)Amounts payable under this Agreement are intended either to be exempt from
the rules of Section 409A of the Code or to satisfy those rules and shall be
construed accordingly. The Company shall not be liable to Employee with respect
to any adverse tax consequences arising under Section 409A or other provision of
the Code by reason of the operation of this Agreement or any benefit provided to
Employee under any employee benefit plan sponsored or maintained by the Company,
in either case, in accordance with its terms. For purposes of Section 409A, each
payment under this Agreement will be deemed to be a separate payment as
permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii).


(b)If any provision of this Agreement contravenes any regulations or Treasury
guidance promulgated under Code Section 409A or could cause an amount payable
hereunder to be subject to the interest and penalties under Code Section 409A,
such provision of this Agreement shall be deemed automatically modified to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Code Section 409A. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.


(c)Notwithstanding any provisions of this Agreement to the contrary, if Employee
is a “specified employee” (as such term is defined for purposes of Code Section
409A), no payment of amounts not exempt from Code Section 409A shall be made
under Section 6(c) or 6(e) hereof prior to the six (6) month anniversary of
Employee’s separation of service to the extent such six (6) month delay in
payment is required to comply with Code Section 409A. To the extent that this
Section 8(c) applies to any payment under Section 6(c) hereof (“Severance
Payment”), and the actions described in this sentence do not cause adverse tax
consequences to be imposed under the Code, the Company shall, as soon as
practicable following Employee’s termination of employment, and after Employee
executes and does not revoke the General Release, deposit an amount equal to the
gross amount of such Severance Payment into an irrevocable Rabbi Trust in the
form prescribed by Internal Revenue Service Revenue Procedure 92-64. Such Rabbi
Trust shall be established and maintained by the Company, at its own expense,
pending the distribution of such amount to Employee under this Agreement. The
Trustee shall be a financial institution selected by the Company and the Trustee
shall invest all amounts deposited therein with the purpose of preserving the
Trust principal. All principal and income from the Rabbi Trust shall be paid to
Employee on the first day following the six-month anniversary of Employee’s
Separation from Service. The Trustee shall withhold or cause to be withheld all
withholding taxes as may be required by applicable law. Neither the Employee nor
any of Employee’s creditors or beneficiaries shall have the right to subject any
deferred compensation (within the meaning of Code Section 409A) payable under
this Agreement to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to the Employee or for Employee’s benefit under this Agreement may not
be reduced by, or offset against, any amount owing by the Employee to the
Company or any of its Affiliates.


9.Miscellaneous.


(a)Indulgences, Etc. Neither the failure, nor any delay, on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same, or of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.





--------------------------------------------------------------------------------





(b)Controlling Law; Consent to Arbitration; Service of Process.


(i)This Agreement and all questions relating to its validity, interpretation,
performance and enforcement (including, without limitation, provisions
concerning limitations of actions), shall be governed by and construed in
accordance with the laws of the State of New York (notwithstanding any conflict
of laws doctrines of such state or other jurisdiction to the contrary), and
without the aid of any canon, custom or rule of law requiring construction
against the draftsman.


(ii)Except to the extent provided for in Section 7 above (relating to injunctive
relief and other equitable remedies), the Company and Employee agree that any
claim, dispute or controversy arising under or in connection with this
Agreement, or otherwise in connection with Employee’s employment by the Company
or termination of Employee’s employment (including, without limitation, any such
claim, dispute or controversy arising under any federal, state or local statute,
regulation or ordinance or any of the Company’s employee benefit plans, policies
or programs) shall be resolved solely and exclusively by binding, confidential,
arbitration. The arbitration shall be held in New York, New York (or at such
other location as shall be mutually agreed by the parties). The arbitration
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (the “AAA”) in
effect at the time of the arbitration, except that the arbitrator shall be
selected by alternatively striking from a list of five arbitrators supplied by
the AAA. All fees and expenses of the arbitration, including a transcript if
either requests, shall be borne equally by the parties, however, all costs for
the services of the arbitrator shall be borne solely by the Company.


(iii)Each party is responsible for the fees and expenses of its own attorneys,
experts, witnesses, and preparation and presentation of proofs and post-hearing
briefs (unless the party prevails on a claim for which attorney’s fees are
recoverable under law). In rendering a decision, the arbitrator shall apply all
legal principles and standards that would govern if the dispute were being heard
in court. This includes the availability of all remedies that the parties could
obtain in court. In addition, all statutes of limitation and defenses that would
be applicable in court, will apply to the arbitration proceeding. The decision
of the arbitrator shall be set forth in writing, and be binding and conclusive
on all parties. Any action to enforce or vacate the arbitrator’s award shall be
governed by the Federal Arbitration Act, if applicable, and otherwise by
applicable state law. If either the Company or Employee improperly pursues any
claim, dispute or controversy against the other in a proceeding other than the
arbitration provided for herein, the responding party shall be entitled to
dismissal or injunctive relief regarding such action and recovery of all costs,
losses and attorney’s fees related to such action.


(iv)Each of the parties hereto hereby consents to process being served in any
suit, action or proceeding of any nature, by the mailing of a copy thereof by
registered or certified first-class mail, postage prepaid, return receipt
requested, to them at their respective addresses set forth in Section 9(c)
hereof. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, all claims of error by reason of any such
service pursuant to the terms hereof (but does not waive any right to assert
lack of subject matter jurisdiction) and agrees that such service shall (A) be
deemed in every respect effective service of process in any such suit, action or
proceeding and (B) to the fullest extent permitted by applicable law, be taken
and held to be valid personal service.


(v)Nothing in this Section 9(b) shall affect the right of any party hereto to
serve process in any manner permitted by law or affect the right of any party to
bring proceedings against any other party in the courts of any jurisdiction or
jurisdictions.


(c)Notices. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given, made and received only when delivered (personally, by courier
service such as Federal Express, or by other messenger) or when deposited in the
United States mails, registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below.


(i)If to Employee:
[        ]





--------------------------------------------------------------------------------





If to the Company:
The Providence Service Corporation
700 Canal Street, Third Floor
Stamford, Connecticut 06902
Attention: Chief Executive Officer


In addition, notice by mail shall be by air mail if posted outside of the
continental United States.
Any party may alter the addresses to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 9(c) for the giving of notice.
(d)Assignment of Agreement. The rights and obligations of both parties under
this Agreement shall inure to the benefit of and shall be binding upon their
heirs, successors and assigns. The Company may assign or otherwise transfer its
rights under this Agreement, including but not limited to all Covenants
contained in Section 7 above, to any successor or affiliated business or
corporation whether by sale of stock, merger, consolidation, sale of assets or
otherwise. This Agreement may not, however, be assigned by Employee to a third
party, nor may Employee delegate Employee’s duties under this Agreement.


(e)Execution in Counterparts. This Agreement may be executed in any number of
counterparts, including by a counterpart in electronic format, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.


(f)Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


(g)Entire Agreement. This Agreement contains the entire understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings between the parties,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and/or usage of the trade inconsistent with any of the terms hereof.
This Agreement may not be modified or amended other than by an agreement in
writing.


(h)Section Headings. The section headings in this Agreement are for convenience
only; they form no part of this Agreement and shall not affect its
interpretation.


(i)Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.


(j)Independent Review and Consultation. Employee is hereby advised to consult
with an attorney before signing this Agreement. Employee acknowledges that it is
Employee’s decision whether or not to do so.


(k)Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however, that if the final day of any time period falls on a Saturday,
Sunday or holiday on which entities which are provincially regulated are or may
elect to be closed, then the final day shall be deemed to be the next day which
is not a Saturday, Sunday or such holiday.


[Signature Page Follows]






        





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
intending to be legally bound hereby, as of the date first above written.
THE PROVIDENCE SERVICE CORPORATION


By:    /s/ Richard A. Kerley    
Name:    Richard A. Kerley
Title: Director    


DAVID SHACKELTON


/s/ David Shackelton    













